t c memo united_states tax_court gary l and karen l boggs petitioners v commissioner of internal revenue respondent docket no filed date gary l and karen l boggs pro sese louis h hill for respondent memorandum opinion chiechi judge respondent determined a deficiency of dollar_figure in and an accuracy-related_penalty of dollar_figure under sec_6662 a on petitioners’ federal_income_tax for their taxable_year we must decide whether to sustain the determinations in the notice_of_deficiency that respondent issued to petitioners for their taxable_year we shall sustain those determinations petitioners resided in loveland ohio at the time they filed the petition petitioners jointly filed form_1040 u s individual_income_tax_return for their taxable_year return in that return petitioners showed on page line wages salaries tips etc of dollar_figure petitioners included with their return form_w-2 wage and tax statement issued to petitioner gary l boggs mr boggs which showed that during mr boggs’s employer makino inc paid mr boggs wages tips other compensation of dollar_figure in petitioners’ return petitioners showed on page line other income sec_104 sec_167 of dollar_figure petitioners included with their return a 53-page document including an exhibit that was entitled formal tax_return protest with memorandum of law return protest and that was addressed to the internal_revenue_service center in 1all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure cincinnati ohio petitioners signed their return and their return protest on date petitioners’ return protest contains statements contentions arguments and demands that the court finds to be frivolous and groundless for example in the first three pages of their return protest petitioners assert in part for the record the undersigned is filing the attached federal individual_income_tax_return for the year by special appearance under protest without prejudice as required_by_law by the commis- sioner of internal revenue as well the attached federal individual_income_tax_return for the year by special appearance under protest without prejudice is not a frivolous document for nowhere in the document does the under- signed state that wages and salary do not constitute taxable_income the irs will try to make this claim and it is false and fraudulent and strictly fabricated by the irs for the record because the irs has failed re- peatedly in the duty to answer the undersigned’s request for proper filing information pursuant to sec_6001 the tax status of the undersigned is un- known for lack of notice due process the irs does not honor a request for a determination_letter pursu- ant to sec_601_201 therefore the under- signed has submitted this tax_return and filled in the lines on the face tax_return with the so called help of the irs instruction booklet by guessing at the law because the instruction book has no statutes or regula- tions listed it would strongly appear that the irs is attempting to circumvent due process by not being up front with the law as the irs has placed the under- signed in an impossible position as to following the proper procedures which is a violation of law therefore because it is now well known that the irs will not answer on point questions about an individuals tax status the undersigned exercises his right to file this hereto attached ir sec_1040 return under protest without prejudice if what the undersigned has stated regarding the irs’s refusal to answer on point ques- tions about an individuals tax status then please inform the undersigned in writing of this change in policy the specific information needed by the under- signed is the taxing statute which applied to my occupation as a private sales engineer same said as a private independent_contractor and the statutes and regulations which apply to the process of filing a return and supplying the proper information on the return if the undersigned cannot receive the proper information from the irs how can a tax_return be filed under the penalties of perjury for the record as stated before the undersigned is a private independent_contractor in the field of manufacturing and machine tool sales serving the private sector and does not in any way or form oper- ate in the capacity of a_trust estate partnership syndicate group pool joint_venture organization corporation association joint-stock company and insurance_company nor any of the like which are cre- ated or organized in the united_states or under the law of the united_states or of any state nor does the undersigned do any such work for any source under the control of the federal or state governments there- fore pursuant to the following points of protest and concerning the rate_of_tax as set forth in the instruction booklet which relates to the rate as set forth in sec_1 the undersigned holds the general legal position that he is not constitutionally to be found within the scope or purview of the statutes which impose a income_tax under u s c irc sec_1 b c or d as those statutes impose an excise income_tax upon individuals who have been given a government source privilege and economic position by statute regulations or executive_order the undersigned does not apologize for the length of this document the responsibility for the purposeful complication of the tax code and the many court cases which undermined it were not the work of the under- signed but of an elite group of past and present government employees and officers hell bent on de- stroying the simplistic of the original code it is not for the government employee or officer to shrug the responsibility of reading this document because of its length as government employees or officers must accept the responsibility their positions impose upon them by law just as the private citizens must accept their duties reproduced literally in the remaining pages of their return protest petitioners continue to advance frivolous and groundless state- ments contentions arguments and demands including the follow- ing the corporation is allowed to deduct all production cost be it what ever yet the human machine under the irs applied income_tax law is not allowed to deduct for all production cost because the irs does not allow a deduction for human maintenance nor deprecation for the human machine itself which produces the machine tool sales services that the undersigned supplies to the private sector in retrospect as an example the corporation in the printing business is allowed to deduct for the printing press its maintenance and repair cost and the mental and physical labor required to operate the press to produce the printed material the corporation is also allowed to deduct for the building and its maintenance that shelters the printing press and the labors who operate the press hours of the day and days of the year yet this human machine is not allowed to deduct for its needed shelter nor its maintenance cost under the irs’s general interpretation of the internal_revenue_code irc regarding a trade_or_business the undersigned’s has been reduced to a human machine that produces printed material by contract for private sector consumption this human machine is compensated on a fee basis for its time engaged in the labors of a specific service to the private sector unlike an artificial entity such as a corporation this human machine has only one life time with a certain number of hours of life the hours of life expended by this human machine in providing machine tool sales service cannot be recovered as such once an hour is spent in rendering service it can never be retrieved and there is nothing to make this human machine whole for the loss of life except for the compensation as rendered by the private sector customers yet a human life is limited and as such can be mea- sured only in years months weeks days or even hours the question becomes what is a hour of human life worth is it dollar_figure is it there can only one judge of what an hour of life is worth and that is the value that the human being personally assigns to it so the human being is allowed as a matter of right to negotiate by contract the level of compensation_for the loss of life its called a private contract the compensation given to the private citizen or servant for loss of life is excluded as income under the 16th amendment reproduced literally respondent issued a notice_of_deficiency to petitioners for their taxable_year notice in that notice respon- dent determined to disallow the dollar_figure negative_amount of other income that petitioners reported on page line of their return dollar_figure negative_amount in the notice respondent also determined that petitioners are liable for the accuracy- related penalty under sec_6662 petitioners filed a 20-page petition commencing the instant case the petition contains statements contentions and argu- 2respondent made certain other determinations in the notice that are computational in that their resolution depends upon whether the court sustains respondent’s determination to disallow the dollar_figure negative_amount ments that the court finds to be frivolous and groundless for example in the petition petitioners assert in part the commissioner’s notice_of_deficiency or income_tax examination for the year at page item a identified as other income in the amount of big_number no such income profit or gain was re- ceived by this petitioner this amount as listed only represents a return or restoration of capital the amount of life hours expended in human capital was big_number this does not include the hours in preparation for the task to be accomplished yet only the hours of life lost in performing the task the commissioner’s notice_of_deficiency or income_tax examination for the year at page item a identified as accuracy- sec_6662 - dollar_figure this petitioner objects as this is a accuracy penalty for filing a false tax_return this cannot be applied because this petitioner filed the irs expected tax_return under protest without prejudice the irs form_1040 has never been approved under law by the omb labor is human capital each type of human capital is subject_to depreciation under the irs’s false interpretation of the inter- nal revenue code irc this petitioner has been reduced to a human machine that produces services by contract for private sector consumption this human machine is compensated on a fee basis for its time engaged in the labors of a specific service to the private sector unlike an artificial entity such as a corporation this human machine has only one lifetime with a cer- tain number of hours of life the hours of life ex- pended by the human machine in providing service cannot be recovered as such once an hour is spent in rendering service it can never be retrieved and there is nothing to make this human machine whole for the loss of life except for the compensation as rendered by the private sector customers yet human life is limited and as such can be measured only in years months weeks days or even hours the legal question becomes what is a hour of human life worth is it dollar_figure or is it there can only be one judge of what an hour of life is worth and that is the value that the human being personally assigns to it each type of human capital is subject_to deprecia- tion so the human being is allowed as a matter of right to negotiate by contract the level of compensa- tion for their loss of life its called a citizens private service_contract the compensation given to the private citizen or servant for loss of life is excluded as income under the 16th amendment the compensation given to the private servant or worker for loss of life is a restoration of capital for taxation purposes and therefore because it is not a gain or profit it is excluded as the type of income under the 16th amendment the labor of a private citizen is property and capital is property a return of original capital or investment is not a taxable_event under sixteenth_amendment the right to life is a personal and natural right of this petitioner the loss of life is a personal injury this natural and absolute right to life is lost when the government purportedly imposes a tax upon the compensation received for such said loss hours days weeks of life in other words the government is imposing a tax upon my loss of life and the greater my loss of life the greater the tax imposed this action in the course of due process is wholly uncon- stitutional reproduced literally in an order dated date the court indicated that the petition contains statements contentions and arguments that the court finds to be frivolous and groundless in that order the court also reminded petitioners about sec_6673 and admonished them that if they continued to advance frivolous and or groundless statements contentions and argu- ments the court would impose a penalty not in excess of dollar_figure on them under that section on date petitioners submitted to the court a pretrial memorandum for petitioners with a memorandum of law and facts attached collectively petitioners’ pretrial memorandum that the court had filed and a document entitled petitioners’ objections to respondent’s stipulation of facts that the court did not have filed petitioners’ pretrial memo- randum contains statements contentions and arguments that the court finds to be frivolous and groundless for example in petitioners’ pretrial memorandum petitioners indicated that they expected to make the following three motions motion by the petitioners to strike agency argu- ments of law as presented by respondent upon the u s tax_court record for irs’s failure to exhaust adminis- trative remedies motion by the petitioners to strike the alleged commissioner’s notice_of_deficiency as legally invalid motion by the petitioners to stand upon the law brief as attached to the purported tax_return reproduced literally in petitioners’ pretrial memorandum petitioners listed the following as the issues that they intended to raise in this case whether the respondent’s irs form 4549a is a valid notice_of_deficiency see memorandum of law and exhib- its in the hereto following whether the irs’s form_1040 has a legally valid omb number and does it give a valid tennessen warning notice with or upon the face of the form see memo- randum of law and exhibits in the hereto following whether the irs under their primary jurisdiction was required to answer the legal issues as raised by the petitioner in the tax_return protest document see memorandum of law in the hereto following whether the irs can impose a tax without setting forth the congressional taxing statute as has been done in the irs form 4549a and the following state- ments as set forth by the respondent in the filed pretrial document whether petitioners are liable for the accu- whether petitioners are entitled to claim a deduction for depreciation of human capital for the taxable_year in the amount of dollar_figure racy related penalty under the provisions of sec_6662 for the taxable_year in the amount of dollar_figure whether petitioners are entitled to claim a deduction for itemized_deductions for the taxable_year in the amount of dollar_figure this is a computational adjustment exemptions for the taxable_year in the amount of dollar_figure this is a computational adjust- ment whether petitioners are liable for alterna- tive minimum_tax for the taxable_year in the amount of dollar_figure this is a computational adjustment reproduced literally whether petitioners are entitled to claim in petitioners’ pretrial memorandum petitioners indicated that they do not intend to call any witnesses but reserves sic the right to cross examine the respondent in an order dated date the court again reminded petitioners about sec_6673 and again admon- ished them that if they continued to advance frivolous and or groundless statements contentions and arguments the court would impose a penalty on them under that section when this case was called from the calendar for the court’s trial session in cincinnati ohio the court reminded petition- ers once again about sec_6673 and admonished them once again that if they continued to advance frivolous and or groundless statements contentions and arguments the court would impose a penalty on them under that section this case was recalled for a pretrial conference on the record at that pretrial conference the court and the parties discussed petitioners’ refusal to sign a stipulation of facts containing only three paragraphs that stipulated the resi- dence of petitioners at the time they filed the petition their return and the notice in support of their refusal to stipulate those matters petitioners raised what the court finds to be frivolous and groundless contentions and arguments for example in refusing to stipulate their return mr boggs stated the we believe is an incorrect document in some relevance the court asked mr boggs to explain why the document was an incorrect document according to mr boggs the return is missing several key require- ments at that point during the pretrial conference the court again reminded petitioners about sec_6673 and again admonished them that if they continued to advance frivolous and or groundless statements contentions and arguments the court would impose a penalty on them under that section peti- tioners agreed to stipulate their residence at the time they filed the petition their return and the notice at the pretrial conference the court asked petitioners what issues they intended to raise at trial mr boggs responded that petitioners intended to argue at trial that the dollar_figure negative_amount is correct because it is a restoration of capital return to capital the court asked mr boggs what was the capital to which he was referring mr boggs responded human capital the court told mr boggs that petitioners’ position was frivo- lous this case was recalled for trial the court made the stipulation of facts and the exhibits attached thereto ie petitioners’ return and the notice part of the record in this case before the trial began the court focused peti- tioners on the notice and the disallowance by respondent of the dollar_figure negative_amount the court asked petitioners whether it was their position that that negative_amount is correct to which mr boggs responded that that was their position the court asked petitioners to explain their position the following exchange took place mr boggs the deduction was based upon my under- standing of the case law that provided that any part of a wage is a -- includes a return on human capital and based on human capital not being taxable under the sixteenth_amendment i adjusted -- that number is calculated pincite weeks a year five days a week ten and a half hours a day times dollar_figure an hour the court a deduction for human capital mr boggs a non-taxable restoration of human capital the court right so you’re basically trying to depreciate human capital mr boggs i don’t think depreciation is the correct word i don’t believe depreciation is the correct word it’s a return of human capital any part of my human machine my human body has a -- has a labor content has a waste content if you will once i’ve used it up i can’t get it back that is my capital the court and i told you earlier and i’ll tell you again that is a frivolous argument it is one i will reject and it is one as to which if you make it i will impose sanctions and there is no evidence to introduce with respect to that that’s just shear argument on your part reproduced literally from transcript the court explained to petitioners that the purpose of a trial is to introduce evidence into the record on which the court may find facts the court further advised petitioners that there would be no need for a trial if they intended to advance at trial only arguments about the law the court informed petitioners that caselaw is not evidence although one can rely on caselaw in order to support a legal argument after the court explained the purpose of a trial and the difference between evidence and argument mr boggs stated yes and i -- and if i may just add i had requested -- i did not wish to come to tax_court i had re- quested to settle this at the administrative level and we had submitted several documents to try to obtain the proper taxing statute and obtain the proper -- the proper if you will evidence so that i would not have to go -- come to tax_court and to get a proper legal opinion at the administrative level repro- duced literally from transcript mr boggs then reaffirmed petitioners’ position regarding the dollar_figure negative_amount as follows the case law that i presented in the argument -- in the arguments all along support the -- in my belief in my understanding of the law support that a deduction is valid reproduced literally from transcript based upon the exchange between the court and mr boggs when this case was recalled for trial the court concluded that a trial was not necessary in this case and the case was submitted on the basis of the stipulation of facts and exhibits that were part of the record petitioners bear the burden of proving that respondent’s determinations in the notice are erroneous rule a 290_us_111 petitioners proffered no evidence and advanced no argument establishing that respondent’s determinations in the notice are wrong instead despite the court’s repeated warnings to petitioners they persisted in advancing statements contentions and arguments in support of their position in this case that the court finds to be frivolous and groundless on the record before us we shall sustain the determinations in the notice we turn now to sec_6673 a provision that the court brought to petitioners’ attention on numerous occasions sec_6673 authorizes the court to impose a penalty in favor of the united_states in an amount not to exceed dollar_figure whenever it appears that a taxpayer’s position in a proceeding is frivolous and or groundless or that the taxpayer institutes or maintains a proceeding in the court primarily for delay despite repeated admonitions to petitioners that the court would impose a penalty on them under sec_6673 if they continued to advance frivolous and or groundless statements contentions and arguments they continued to do so throughout the course of the proceedings in this case on the record before us we find that petitioners’ position in this case is frivolous and groundless and that petitioners instituted and maintained this case primarily for delay accord- ingly we shall impose a dollar_figure penalty on petitioners under sec_6673 we have considered all of petitioners’ statements conten- tions arguments and requests that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing decision will be entered for respondent
